DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  line 16 states “each drug receiving box” which refers to the plurality of drug receiving boxes. Clear antecedent basis will eliminate confusion regarding the drug receiving boxes.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same kind" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the hopper" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
2 recites the limitation "the dispensing portion" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the device main body" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike (WO 2015041220, US 20160229564 used for English equivalence) in view of Yasunaga (US 2010/0287880).

Regarding claim 1, Koike teaches a drug packaging device, comprising: 
a first dispensing portion comprising (Fig. 1 item 2), a plurality of drug cassettes cassette configured to store a drug and individually dispense the stored drug in accordance with prescription information; (The claims specify that the system is configured to complete certain actions. Examiner notes that such configuration language is considered a functional limitation as it limits the system based on how it functions rather than the physical structure of the system. Please see MPEP 2114 regarding functional language and inherency.)
a second dispensing portion (Fig. 1 items 3 and 4) configured to receive a drug other than the drug stored in the first dispensing portion and dispense the drug in accordance with prescription information; and 
a delivery portion (Fig. 1 pathway to item 5 [0036] discloses drugs from items 2, 3, and 4 are supplied to item 5 the packaging potion so there must be a delivery portion) provided on a movement 
wherein the second dispensing portion includes: 
a first receiving/dispensing portion (Fig. 1 item 4), configured to
align and arrange a plurality of drug receiving boxes lengthwise and crosswise, prepare a drug in each of the plurality of drug receiving boxes for dispensing in accordance with prescription information ([0035]), and 
dispense the drug from each drug receiving box; and 
a second receiving/dispensing portion (Fig. 1 item 3) configured to 
collectively receive a plurality of drugs of the same kinds and 
dispense a drug, from the collectively received plurality of drugs, required for a package in accordance with prescription information, 
the first receiving/dispensing portion and the second receiving/dispensing portion are vertically arrayed (Fig. 1 items 3 and 4), and 
Koike  is silent regarding the delivery portion is configured to 
move and collect part or all of drugs, which have been dispensed in a first direction from the first dispensing portion and the second dispensing portion, and have been fallen, in a second direction crossing the first direction of falling, and
dispense the collected drugs toward the packaging portion.
However, Yasunaga teaches an apparatus for collecting dispensed drugs (Fig. 2 item 80, Fig. 11-13) which rotates around a shaft item 82b ([0331]) to further deliver drugs to a packaging portion ([0338])  as well as necessary hoppers (Fig 2 items 50, 70, 130, 135) to assist in the delivery of the drugs. The advantage of the delivery portion of Yasunaga is to provide a means for gathering drugs dispensed by dispensing portions and deliver them to a packaging potion – in other words, by combining prior art elements according to known methods to yield predictable results of transferring drugs to a packaging 

Regarding claim 2 which depends on claim 1, Koike in view of Yasunaga teaches the drug packaging device according to claim 1, further comprising an upper side hopper configured to collect a drug having been dispensed above the delivery portion and to feed the collected drug to the delivery portion (Fig. 2 item 70), 
wherein the upper side hopper comprises an inclination portion having a peripheral surface inclined so that an opening region of the hopper becomes narrower from an upper side toward a lower side, and 
the dispensing portion is arranged so as to enter the opening region of the inclination portion on the lower side (Yasunaga Item 80 which can also be considered the dispensing portion is arranged as such).

Regarding claim 3 which depends on claim 1, Koike in view of Yasunaga teaches the drug packaging device according to claim 1, wherein the delivery portion comprises, on the movement path toward the packaging portion, a storage portion configured to temporarily receive some or all of the drugs prepared for individual packaging, and discharge the temporarily received drugs toward the packaging portion (Yasunaga item 50 can be considered a storage portion as it holds the drugs for a period of time.)

Regarding claim 5 which depends on claim 1, Koike in view of Yasunaga teaches the drug packaging device according to claim 1, wherein the delivery portion further comprises a second opening/closing mechanism section including a second opening/closing member being openable and closable, and is configured to temporarily receive a dispensed drug, and to discharge the dispensed drug downward at the second opening/closing mechanism section (Yasunaga Fig. 13 item 81), and some or all (The limitation only requires that some surface the drug collides with is thinner than some other surface. There is no limitation of what the other surface is as long as the drug does not collide with it and as such there is some surface thicker than a surface with which the drug collides)

Regarding claim 6 which depends on claim 1, Koike in view of Yasunaga teaches the drug packaging device according to claim 1, wherein the delivery portion includes a moving mechanism configured to move the drugs that have been dispensed in the first direction, in the second direction crossing the first direction (See above, item 80 of Yasunaga satisfies this limitation. The moving mechanism being item 84)

Regarding claim 7 which depends on claim 1, Koike in view of Yasunaga teaches the drug packaging device according to any one of claims 1 to 6, according to claim 1, wherein the second receiving/dispensing portion enables preparation for dispensing of the drug when the second receiving/dispensing portion is drawn out from a main body of the drug packaging device, and the second receiving/dispensing portion enables dispensing of the drug when the second receiving/dispensing portion is by being pushed into the device main body. (Koike teaches this functionality as item 8 is seen as separable from item 7. Examiner notes that this language is a functional limitation. Koike in vie of Yasunaga is capable of enabling preparation and enabling dispensing by the drawing out and pushing into the main body the portion item 3.)


Regarding claim 9 which depends on claim 1, Koike in view of Yasunaga teaches the drug packaging device according to claim 1, wherein the second receiving/dispensing portion (Fig. 2-12comprises: 
(Fig. 3A item 8); and 
a base portion configured to give a motive force for dispensing the drug to the cassette (Koike Fig. 3B item 7), 
the cassette comprises: a peripheral wall forming member forming a peripheral wall of a drug accommodation portion configured to receive the drug; 
a first rotation member, inclined from a bottom side toward an upper end side of the peripheral wall forming member, the first rotation member and is configured to rotate around a first rotation shaft inclined with respect to an axis line of the peripheral wall forming member; 
a second rotation member, which is arranged on an outer periphery on the upper end side of the peripheral wall forming member, the second rotation member and is configured to rotate around a second rotation shaft; and 
a drug discharge portion configured to discharge the drug
the first and second rotation members are configured such that the drug received prepared in the drug accommodation portion is moved to the second rotation member by rotation of the first rotation member, transferred toward a downstream side in a rotation direction of the second rotation member, and discharged from the drug discharge portion (Koike [0037-0076] disclose the claimed structures and functions).

Regarding claim 11 which depends on claim 1, Koike in view of Yasunaga as combined above is silent regarding the drug packaging device according to claim 1, further comprising: 
an identification information reading portion configured to read identification information attached to an original box of a drug; 
a specifying information display portion configured to display specifying information for specifying a drug accommodated in the second receiving/dispensing portion; and 

However, Yasunaga further teaches an identification information reading portion configured to read identification information attached to an original box of a drug ([0411] item 118b); 
a specifying information display portion configured to display specifying information for specifying a drug accommodated in the second receiving/dispensing portion (Fig. 1 item 118a, [0436]); and 
a checking portion configured to verify a drug specified from the specifying information displayed on the specifying information display portion and a drug specified from the identification information read from the identification information reading portion Fig. 1 item 118a, [0436]);.
The advantage of the display, reading, and checking is to detect the correct packaging of drugs – in other words, combining prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to somebody with ordinary skill in the art to add the display, reading, and checking structure of Yasunaga to the previously combined Koike in view of Yasunaga. 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike (WO 2015041220, US 20160229564 used for English equivalence) in view of Yasunaga (US 2010/0287880) further in view of Duval (US 2016/0270534).

Regarding claim 10 which depends on claim 9, Koike in view of Yasunaga is silent regarding the drug packaging device according to claim 9, further comprising a drawer member configured to be drawn out from a main body of the drug packaging device, 
wherein, when the drawer portion is drawn out, the cassette is drawn out from the main body, is held by the drawer portion and is separated from the base portion, and 

However, Duval teaches a drawer structure (Fig. 1 item 22) used to draw out and return drug storage and dispensing features. The advantage of the drawer structure of Duval is to provide a means for the separation of items 7 and 8 of Koike as taught by Koike that gives ease of access while being secure (Duval [0003-0004])– in other words, by combining prior art elements according to known methods to yield predictable results easily drawing the cassettes of Koike. Therefore, it would have been obvious to somebody with ordinary skill in the art to add a drawer structure to the drug packaging device of Koike in view of Yasunaga

Allowable Subject Matter
Claims 4 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 4, the prior art of record fails to disclose, teach, or fairly suggest the drug packaging device according to claim 1, wherein the delivery portion includes a first opening/closing mechanism section including a first opening/closing member being openable and closable, and is configured to temporarily receive a dispensed drug and discharge the dispensed drug downward at the first opening/closing mechanism section, and some or all of surfaces with which the dispensed drug collides in the first opening/closing mechanism section have a multilayer structure formed of plate members arrayed with a clearance.
The prior art of record that comes closest to teaching these limitations is Koike in view of Yasunaga is discussed above.  Koike in view of Yasunaga teaches a first opening/closing mechanism section including a first opening/closing member being openable and closable, and is configured to temporarily receive a dispensed drug and discharge the dispensed drug downward at the first (Yasunaga Fig. 13).  Koike in view of Yasunaga fails to teach some or all of surfaces with which the dispensed drug collides in the first opening/closing mechanism section have a multilayer structure formed of plate members arrayed with a clearance. Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Regarding claim 8 the prior art of record fails to disclose, teach, or fairly suggest the drug packaging device according to claim 1, further comprising a hopper configured to collect a drug from an upstream side and send the drug to a downstream side, wherein the hopper comprises: a hopper main body having an opening area narrowed from an upper side toward a lower side; a tubular portion which communicates to the lower side of the hopper main body; and a neck portion formed between the hopper main body and the tubular portion, in the neck portion, the hopper main body and the tubular portion are gradually curved so as to be connected to each other, and a part of the tubular portion below the neck portion is made of a material which is softer than a part of the hopper main body above the neck portion.
The prior art of record that comes closest to teaching these limitations is Koike in view of Yasunaga. Koike in view of Yasunaga teaches a hopper configured to collect a drug from an upstream side and send the drug to a downstream side, wherein the hopper comprises: a hopper main body having an opening area narrowed from an upper side toward a lower side; a tubular portion which communicates to the lower side of the hopper main body; and a neck portion formed between the hopper main body and the tubular portion, in the neck portion, the hopper main body and the tubular portion are gradually curved so as to be connected to each other (Yasunaga item 70) However, Koike in view of Yasunaga fails to teach a part of the tubular portion below the neck portion is made of a material which is softer than a part of the hopper main body above the neck portion. Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

	 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER ROBIN KIM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731